DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/05/2021 and 07/19/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings were received on 07/19/2021 these drawing are acceptable by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1, 5, 9 and 13 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 4, 7 and 10 of US Patent 11,071,018 B2.  Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1, 5, 9 and 13 limitation are found in claims 1, 4, 7 and 10 of US Patent 11,071,018 B2 with obvious wording variation such as they both sets of claims are drawn to receiving, from a base station, a message including configuration information on secondary cells (SCells), performing channel state information (CSI) reporting and physical downlink control channel (PDCCH).

17/379,809
10,425,920 B2
11,071,018 B2
1, 5, 9 and 13. a method performed by a terminal in a wireless communication system, the method comprising:

   receiving, from a base station, a message including configuration information on secondary cells (SCells), the configuration information including first information configuring a first SCell to be a first state, and second information configuration a second SCell to be a second state
   performing channel state information (CSI) reporting and physical downlink control channel (PDCCH) monitoring for the first SCell based on the first information; and
 	performing CSI reporting and not performing PDCCH monitoring for the second SCell based on the second information.

1 and 7. A method of a  terminal in a  mobile communication system, the method comprising:  

  
receiving a  message including configuration  information for configuring a secondary cell from a base station; determining whether the secondary cell belongs to a first cell group including a primary cell (PCell) or a second cell group including a primary secondary cell (PSCell) for which a physical uplink control channel (PUCCH) is configured; determining, based on the secondary cell belonging to the second cell group, whether the secondary cell is the PSCell; transmitting, based on the secondary cell being the PSCell, a signal by considering an initial state of the secondary cell to be in an activated state in case that a timer associated with a timing advance group to which the secondary cell belongs is running; prohibiting, based on the secondary cell not being the PSCell, a transmission of the signal by considering the initial state of the secondary cell to be in a deactivated state; and receiving a medium access control (MAC) control element (CE) based on activating the secondary cell that is not the PSCell for the transmission of the signal.
1 ,4, 7 and 10. A method performed by a terminal in a mobile communication system, the method comprising: 

    receiving, from a base station, a radio resource control (RRC) message to configure a plurality of frequency bandwidths for the terminal, the RRC message including first information on a first frequency bandwidth and second information on at least one second frequency bandwidth, the first frequency bandwidth being configured to be activated at first by the RRC message; receiving, from the base station, data on the first frequency bandwidth based on the RRC message; receiving, from the base station, information indicating one of the at least one second frequency bandwidth on a physical downlink control channel (PDCCH); performing frequency bandwidth switching to the one of the at least one second frequency bandwidth, based on the information and the RRC message; receiving, from the base station, data on the one of the at least one second frequency bandwidth indicated by the information; and returning to the first frequency bandwidth based on the first information included in the RRC message, upon an activity expiration timer for returning to the first frequency bandwidth being expired, wherein only one of the plurality of frequency bandwidths is activated at a time.


It is important to note that claimed features recited in claims 1 and 7 of US Patent 10,425,920 B2 and claims 1, 4, 7 and 10 of US Patent 11,071,018 B2 are more specific than claimed features recited in claims 1, 5, 9 and 13 of the instant application.  Hence, the scope of claims of present application is now broader than U.S. Patent No. 10,425,920  and 11,071,018.
Many decisions support the fact that a broad or generic claim is obvious from a specific claim, i.e., an obvious variation.  See In re Van Ornum and Stang, 214 USPQ 761 (CCPA 1982); In re Goodman (CA FC) 29 USPQ2d 2010 (12/3/1993); In re Vogel and Vogel; 164 USPQ 619 (CCPA 1970); In re Berg (CA FC) 46 USPQ2d 1226 (3/30/1998); Eli Lilly and Co. v. Barr Laboratories Inc., 58 USPQ2d 1865 (CA FC 2001).  It is well settled that omission of an element and its function in a combination is an obvious expedient if the remaining elements perform the same functions as before.  This notion is supported by In re KARLSON, 136 USPQ 184 (1963); In re Nelson, 95 USPQ 82 (CCPA 1952); and In re Eliot, 25 USPQ 111 (CCPA 1935).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-16 are are rejected under 35 U.S.C. 103 as being unpatentable over Uemura et al. (US 2016/0212645 A1) in view of Kwon et al. (US 2013/0294351 A1).
 	Regarding claims 1, 5, 9 and 13. Uemura teaches a method performed by a terminal in a wireless communication system, the method comprising:
 	receiving, from a base station, a message including configuration information on secondary cells (SCells), the configuration information including first information configuring a first SCell to be a first state, and second information configuration a second SCell to be a second state (Paragraphs [0067-0069] teach terminal received paging message with information and states of the cell base on information such as activated state and deactivate state).
	Uemura is silent on
 	performing channel state information (CSI) reporting and physical downlink control channel (PDCCH) monitoring for the first SCell based on the first information; and
 	performing CSI reporting and not performing PDCCH monitoring for the second SCell based on the second information.
	In an analogous art,  Kwon teaches
 	performing channel state information (CSI) reporting and physical downlink control channel (PDCCH) monitoring for the first SCell based on the first information (Paragraph [0014-0016] teach transmission downlink to UE with channel state information to be transmitted on (PDCCH)); and
 	performing CSI reporting and not performing PDCCH monitoring for the second SCell based on the second information (Paragraphs [0018-0019, [0050-0051]) teach report channel state information in various form of cells, wherein the femto cells does not need to received the state downlink channel).
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Uemura with Kwon’s system such that performing channel state information (CSI) reporting and physical downlink control channel (PDCCH) monitoring for the first SCell based on the first information and not performing PDCCH monitoring for the second SCell based on the second information in order to provide the secure transceiver message information to the mobile device.

 	Regarding claims 2, 6, 10 and 14. Uemura and Kwon teach the method of claim 1,  Uemura teaches wherein the first state indicates an activation of a corresponding cell and the second state indicates a specific state of the corresponding cell which is not the activation and a deactivation (Paragraphs [0068-0069]).

 	Regarding claims 3, 7, 11 and 15. Uemura and Kwon teach the method of claim 1, Kwon teaches wherein the message further includes a configuration for a periodicity of the CSI reporting for the second SCell, and wherein the CSI reporting for the second SCell is performed based on the configuration (Paragraphs [0017], [0063]).

 	Regarding claims 4, 8, 12 and 16. Uemura and Kwon teach the method of claim 1, Kwon teaches wherein the second state is not configured for a primary cell (PCell) (Paragraphs [0050-0051]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIET M DOAN whose telephone number is (571)272-7863. The examiner can normally be reached M-F 9:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on 571-272-7904. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KIET M DOAN/Primary Examiner, Art Unit 2641